
	
		IB
		Union Calendar No. 393
		111th CONGRESS
		2d Session
		H. R. 1997
		[Report No. 111–614, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 21, 2009
			Mr. Gerlach
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the
			 Committee on Science and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		
			September 22, 2010
			Reported from the Committee on Transportation and
			 Infrastructure
		
		
			September 22, 2010
			Referral to the Committee on Science and Technology
			 extended for a period ending not later than November 15, 2010
		
		
			November 15, 2010
			Committee on Science
			 and Technology discharged; committed to the Committee of the
			 Whole House on the State of the Union and ordered to be printed
		
		
			
		
		A BILL
		To direct the Secretary of Transportation
		  to update a research report and issue guidance to the States with respect to
		  reducing lighting on the Federal-aid system during periods of low traffic
		  density, and for other purposes.
	
	
		1.Research and guidance with
			 respect to reducing lighting on the Federal-aid system during periods of low
			 traffic density
			(a)Update of
			 research report
				(1)In
			 generalNot later than 120
			 days after the date of the enactment of this Act, the Secretary of
			 Transportation, acting through the Administrator of the Federal Highway
			 Administration and in cooperation with the American Association of State
			 Highway and Transportation Officials, shall update the research report of the
			 Federal Highway Administration entitled Reduced Lighting On Freeways
			 During Periods Of Low Traffic Density, FHWA/RD–86/018, August
			 1985.
				(2)Issues to
			 address in updateIn updating the report described in paragraph
			 (1), the Secretary shall address, with respect to the Federal-aid system, the
			 following:
					(A)The optimal times
			 and conditions for reducing lighting.
					(B)The appropriate
			 lighting levels for various roads and road features.
					(C)The appropriate
			 manner in which to carry out reducing lighting.
					(D)The energy savings
			 and reduction in greenhouse gases that may result from reducing
			 lighting.
					(E)Any legal issues
			 relating to reducing lighting, including the development of such issues since
			 the release of the report described in paragraph (1).
					(b)Guidance to
			 StatesNot later than 180 days after the date of the enactment of
			 this Act, the Secretary of Transportation shall issue guidance to the States
			 with respect to reducing lighting on the Federal-aid system during periods of
			 low traffic density. The Secretary shall base such guidance on the updated
			 research report completed in accordance with subsection (a).
			(c)DefinitionsIn
			 this section, the following definitions apply:
				(1)Federal-aid
			 systemThe term Federal-aid system has the meaning
			 given such term in section 101(6) of title 23, United States Code.
				(2)StateThe
			 term State has the meaning given such term in section 101(32) of
			 title 23, United States Code.
				
	
		November 15, 2010
		Committee on Science
		  and Technology discharged; committed to the Committee of the
		  Whole House and on the State of the Union and ordered to be
		  printed
	
